                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DWANN ARTHUR, as Personal Representative
of the Estate of WARREN ANDERSON, Deceased

          Plaintiff,

                                               Case No. 19-11277
                                               Hon. Victoria A. Roberts
v.

CORRECTIONS OFFICERS
NATHAN HEPLER, CHARLES HAMILTON,
DEREK WRIGHT, HEROLD LEVY,
SCOTT ANDREWS and JACOB JOSEPH,

    Defendants.
_______                                            /

                      ORDER GRANTING PLAINTIFF’S
                 MOTION FOR RECONSIDERATION [ECF No. 17]

     I.      INTRODUCTION

          Plaintiff Dwann Arthur (“Plaintiff”) is personal representative of the

estate of Warren Anderson, deceased (“Anderson”). Defendants are

Michigan Department of Corrections officers Nathan Hepler, Hamilton,

Wright, Levy, Andrews and Joseph (collectively, “Defendants”). Plaintiff

brings a deliberate indifference claim pursuant to 42 U.S.C. § 1983, and a

related state law claim for gross negligence, on behalf of Anderson.




                                           1
         On October 11, 2019, the Court entered an order partially granting

and partially denying Defendants’ motion to dismiss. The Court held that

Plaintiff’s gross negligence claims could not proceed.

         The order sets out the relevant facts and arguments; the Court does

not repeat them here.

         Plaintiff moves for reconsideration of the Court’s order to dismiss his

gross negligence claim. Plaintiff says the Court made two palpable errors:

(1) the Court stated that Defendants do not assert governmental immunity,

and (2) the Court misread the holding of Brent v. Wayne County

Department of Human Services, 901 F.3d 656, 701 (6th Cir. 2018), which

held gross negligence claims only require a common-law basis and not

necessarily an independent statutory basis.

         Plaintiff claims that correcting these errors will lead to a different

outcome for his gross negligence claim. The Court agrees.

         The Court GRANTS Plaintiff’s motion for reconsideration.

   II.      LEGAL STANDARD

         Local Rule 7.1(h) allows a party to file a motion for reconsideration.

The movant must not only demonstrate a palpable defect by which the

court and the parties have been misled but must also show that a different

disposition of the case must result from correction of the error. A palpable


                                           2
defect is a defect that is obvious, clear, unmistakable, manifest, or

plain. Witzke v. Hiller, 972 F.Supp. 426, 427 (E.D. Mich. 1997).

          A motion for reconsideration which presents the same issues already

ruled upon by the court, either expressly or by reasonable implication, will

not be granted. Ford Motor Co. v. Greatdomains.com, Inc., 177 F.Supp.2d

628, 632 (E.D. Mich. 2001).

   III.      DISCUSSION

          Plaintiff alleges two distinct errors that he says the Court committed:

(1) its statement that Defendants do not assert governmental immunity and

(2) misinterpreting precedent. Plaintiff is correct. Correction of the first error

results in a different outcome.

          Defendants do assert governmental immunity in their Answer. [ECF

No. 9, PageID.47] Such a defense is grounded in the Governmental Tort

Liability Act (“GTLA”). Mich. Comp. Law § 691.1407(2)(c). The GTLA

provides certain government officials immunity from tort liability if their

conduct does not amount to gross negligence that is the proximate cause

of a plaintiff’s injuries or damages. § 691.1407(2)(c).

          In light of the affirmative defense of immunity, a plaintiff can sustain a

cause of action that alleges a defendant’s conduct was grossly negligent

and cannot be protected by immunity.


                                           3
      Once pled, a valid claim for gross negligence requires “proof of

conduct ‘so reckless as to demonstrate a substantial lack of concern for

whether an injury results.’” Reilly v. Vadlamudi, 680 F.3d 617, 627 (6th Cir.

2012) (citing Maiden v. Rozwood, 461 Mich. 109, 597 N.W.2d 817, 824

(1999)). Ordinary negligence does not suffice; it must be “as though, if an

objective observer watched the actor, he could conclude, reasonably, that

the actor simply did not care about the safety or welfare of those in his

charge.” Id. (citing Tarlea v. Crabtree, 687 N.W.2d 333, 339 (Mich. Ct. App.

2004)).

      Under this standard, Plaintiff sufficiently pleads gross negligence. He

alleges that Defendants ignored Anderson’s cries for help and signs of his

medical distress, as well as attempts from other inmates to get help for

Anderson. [ECF No. 20, PageID.211]

      Plaintiff says a common-law basis for gross negligence is sufficient to

allow his claim to proceed. Brent, 901 F.3d at 701. He argues the Court

erred when it stated gross negligence requires “an independent statutory

basis.” To support his argument that there is a common-law duty for

correctional officers to avoid being grossly negligent to an inmate’s medical

needs, Plaintiff relies on Dominguez v. Correctional Medical Services, Inc.,

555 F.3d 543 (6th Cir. 2009) and Quigley v. Tuong Vinh Thai, 707 F.3d 675


                                      4
(6th Cir. 2013). However, as Defendants point out, Dominguez and Quigley

merely hold that Michigan law does not extend immunity to governmental

employees whose conduct amounts to gross negligence. The Sixth Circuit

did not create a new common-law duty.

        Gross negligence has a statutory basis here: the GTLA. Whether it

has an additional common-law basis is moot.

  IV.     CONLCUSION

        The Court GRANTS Plaintiff’s motion for reconsideration. The gross

negligence claim may proceed.

        IT IS ORDERED.



                              S/    Victoria A. Roberts
                              Victoria A. Roberts
                              United States District Judge

Dated: November 14, 2019




                                      5
